Citation Nr: 1709904	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

The propriety of the reduction in the rating for Ewing's sarcoma from 100 percent to 0 percent, effective January 1, 2012.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision that reduced the rating for Ewing's sarcoma to 0 percent, effective January 1, 2012.  In September 2011, a hearing was held before a decision review officer (DRO).  A transcript of the hearing is associated with the record.

This case was before the Board in July 2015, at which time the Board denied the appeal by finding the rating reduction at issue to be have been proper.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Veteran's attorney representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Remand (Joint Motion) to vacate the Board's July 2015 decision; the motion was granted by the Court the same month.  The rating reduction issue has now returned to the Board for further consideration in compliance with the directives of the November 2016 Joint Motion and Court Order.  The Board specifically addresses the Court's directives and the content of the November 2016 Joint Motion, in addition to additional arguments separately presented by the Veteran's representative, in separate sections near the end of this decision.

The Board notes that it has recently received a motion from the Veteran's attorney seeking to advance this case on the docket due to serious illness pursuant to 38 C.F.R. § 20.900(c) (2016).  The Board is issuing this decision without delay, and hereby grants the motion.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The reduction in the rating for the Veteran's Ewing's sarcoma from 100 percent to 0 percent, effective January 1, 2012, was based on VA examination findings showing improvement featuring remission of the disease with no residuals, symptomatology, or impairment, including sustained recovery of the Veteran's platelet count (from as low as 129 prior to the reduction to higher, noncompensable levels including 152,000 and 273,000).  The pre-reduction VA examination and all the evidence of record indicated the sustained improvement, and the post-reduction evidence including a second VA examination further confirms the sustained improvement; the VA examinations showing sustained improvement were at least as detailed as the VA examination upon which the rating had previously been based.

2.  Although the Veteran had not returned to employment, with regard to the Ewing's sarcoma pathology and its residuals, the Veteran's recovery featured an improvement in the ability to function under ordinary conditions of life and work; the disability rating contemplated his past impairment featuring highly diminished energy levels with a right central venous port requiring flushing every four weeks and with oncologist treatment every three weeks, but he had recovered to a state in which his energy level was sufficient to complete regular activities of daily living with no medical treatment required for years.

3.  The reduction in the rating for the Veteran's Ewing's sarcoma from 100 percent to 0 percent, effective January 1, 2012, was implemented in accordance with governing regulatory due process provisions; the proposal to reduce the rating was by a June 2011 rating decision that followed an examination and the Veteran was notified by letter that same month; the reduction was implemented by a rating decision in October 2011, with reduction to occur prospectively in January 2012.


CONCLUSION OF LAW

The reduction in the rating for the Veteran's Ewing's sarcoma from 100 percent to 0 percent, effective January 1, 2012 was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.343(a), 3.344, 4.1-4.7, 4.73, 4.117 Diagnostic Codes (Codes) 5329, 7705 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been satisfied.  There are specific regulatory criteria governing reductions in disability ratings.  These criteria include notice provisions specific to reductions.  They have been satisfied as discussed in greater detail below.

The Veteran's pertinent postservice treatment records are associated with the record.  The RO also arranged for VA examinations with regard to the severity of the soft tissue sarcoma in May 2011, with a second VA examination on the matter completed in November 2011 (after the rating reduction decision).  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough and at least as detailed as the January 2001 VA examination report upon which the rating assignment in question had previously been based; the examiners expressed familiarity with the record.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Propriety of the Reduction

The Board preliminarily notes that this case arises out of what appears to be an administrative error.  The record reveals that the Veteran was awarded service connection for Ewing's sarcoma in April 2000 with assignment of a non-permanent 100 percent rating.  The 100 percent rating was most recently continued in a February 2001 rating decision that noted successful treatment with no recurrence and no active disease, but residual thrombocytopenia that continued to render the Veteran disabled and that was not anticipated to be a permanent disability.  The February 2001 continuation of the rating was expressly characterized as: "not considered permanent and is subject to a future review examination."  However, as discussed below, no follow-up was completed by the RO for more than 10 years, when in 2011 it initiated follow-up development and determined that the Veteran had no remaining compensable residuals of the Ewing's sarcoma.  The rating was reduced to 0 percent in an October 2011 decision, effective from January 2012.  The Veteran was in receipt of the non-permanent 100 percent disability rating for Ewing's sarcoma for 11 years and 9 months; as discussed below, it appears that his recovery from the Ewing's sarcoma was completed in significantly less time than the duration of that award.  The Board notes this background as pertinent procedural context to this matter, but emphasizes that the issue currently before the Board is only whether the RO's October 2011 reduction in the rating was proper; this decision has no effect upon the rating's status prior to the reduction action taken by the RO.

The Veteran seeks the restoration of a 100 percent rating for service-connected soft tissue sarcoma, arguing that the RO's October 2011 reduction of the rating was improper.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

38 C.F.R. § 3.343(a) provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations of 38 C.F.R. § 3.344 apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

Regarding the propriety of the reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

Lay evidence may be competent to address any matter not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

VA treatment records document the Veteran's history of developing a Ewing's sarcoma and undergoing surgical resection of the mass in 2000.

A single-page January 2001 VA examination report summarizes the pertinent history of the Veteran's Ewing's sarcoma.  It explains that "[o]ne and one-half years ago he developed a Ewing's sarcoma of the abdominal wall and received his treatment here.  He was initially treated with surgical excision and then chemotherapy and radiation therapy."  The report explains that by January 2001 the Veteran was being "evaluated by the oncologist every 3 weeks," and had "a right central venous port which is flushed every 4 weeks," and he had "thrombocytopenia with the platelet count being low at 129."  The report notes that the Veteran was "unable to work" at that time because "he has very little energy."  This VA examination was the cited basis of the RO's most recent determination continuing a 100 percent rating for residuals of the Veteran's Ewing's sarcoma.

In February 2001, the RO continued a 100 percent disability rating for the Veteran's Ewing's sarcoma, noting ongoing treatment and the residual disability featuring thrombocytopenia with the platelet count being as low as 129.  But the RO noted that since there was a likelihood of improvement, the assigned rating was not considered permanent and was subject to a future review examination.  By letter dated in April 2011, the RO notified the Veteran that he was to be scheduled for a routine examination in connection with his service-connected Ewing's sarcoma.  He was scheduled for this examination in May 2011.

On May 2011 VA hematologic and lymphatic conditions examination, the examiner noted a diagnosis of Ewing's sarcoma (diagnosed in December 1999).  The examiner noted that the Veteran had a mass on his left abdomen for about 6 months.  He was treated with surgery, radiation, and chemotherapy.  The examiner indicated that the treatment was completed and the Veteran was in a "watchful waiting status."  The examiner noted that the Veteran did not have an anemia condition, thrombocytopenia condition, or any condition, complication and/or residuals due to a hematologic or lymphatic disorder.  The examiner noted that diagnostic testing completed in August 2009 showed a platelet count of 152,000 and that the Veteran's condition was in remission.  It was noted that his last visit to oncology was in August 2003.  The examiner further indicated that the Veteran's sarcoma, in remission, did not impact his ability to work.  There was no impairment or residual symptomatology from the Ewing's sarcoma of any kind (aside from an asymptomatic abdominal scar with no compensable disabling features suggested at any time in this case).

In September 2011, the Veteran was afforded a hearing before a DRO.  The Veteran testified that he has no residuals from radiation and chemotherapy treatment.  He also stated that he has had no treatment for his Ewing's sarcoma since 2003.  He did report low energy levels (for which he filed a separate claim for service connection and was denied by December 2012 rating decision).  The Veteran's testimony did not specifically attribute, nor refer to any evidence to otherwise attribute, his low energy levels to any residuals of Ewing's sarcoma.  The Veteran's representative asked the Veteran "Do you have any indication that you might have still have [sic] the condition, or do you have any treatment, or anything that ... reason that you think that you still may .... ," to which the Veteran's response was: "I haven't had any treatment, no."  The Veteran's representative then expressed that "the energy levels was still being low, which kind of concerns me," and the representative's concern eventually led to a new VA examination in November 2011, but no evidence that the Veteran's Ewing's sarcoma or any disabling residual existed or somehow otherwise manifested in low energy levels (the November 2011 VA examination report unequivocally indicated that any low energy levels were not due to the past Ewing's sarcoma or residuals).

Based on the May 2011 VA examination findings, the RO proposed a reduction in the rating for soft tissue sarcoma from 100 to 0 percent.  The Veteran was notified of the proposal to reduce by a rating decision issued in June 2011; he was notified of his right to challenge the proposed reduction and was afforded an opportunity to present evidence and/or have a hearing.  An October 2011 rating decision (after the Veteran responded/testified) reduced the rating for sarcoma from 100 to 0 percent, effective January 1, 2012.  The reduction was made effective as specified by regulation, i.e., effective the last day of the month in which a 60 day period from the date of notice expired.  The due process requirements were satisfied.

On November 2011 VA hematologic and lymphatic conditions examination, the examiner noted a diagnosis of Ewing's sarcoma (diagnosed in December 1999).  The examiner noted that the Veteran was found to have a large abdominal wall mass in 1999, which upon biopsy, was interpreted as a Ewing's sarcoma.  He underwent total excision followed by radiation therapy and chemotherapy.  The examiner stated that the Veteran has been in complete remission since that time.  It was noted that continuous medication was not required for control of his condition, nor did the Veteran have any findings, signs, or symptoms due to a hematologic or lymphatic disorder or treatment for such.  The report cited diagnostic testing, conducted in July 2011, showing a platelet count of 273,000.  The examiner indicated that the Veteran's sarcoma, in remission, did not impact his ability to work.

Following an examination of the Veteran and review of his record, the examiner, a board-certified oncologist-hematologist, explained that the Veteran underwent a total resection of a Ewing's sarcoma of the abdominal wall in January 2000 followed by 25 radiation treatments and 8 cycles of combination chemotherapy.  The examiner noted that because the tumor was in the abdominal wall, it was able to be totally removed and that any microscopic disease that remained at the surgical site was eradicated by the local radiation therapy, and any micrometastases that were present outside the local area were eradicated by the chemotherapy.  The examiner further stated that relapses in Ewing's sarcoma generally occur within 5 years, and by 10 years, if no relapse has occurred, the patient can be considered cured.  The examiner indicated that the Veteran was approaching 12 years of remission and can be considered "cured."  Further, while the Veteran had experienced fatigue during his radiation and chemotherapy which persisted for months following completion of therapy, the examiner noted that this fatigue did finally abate.  The examiner noted that any current fatigue is not due to his Ewing's sarcoma or to the treatments he underwent, but is instead more likely than not due to other factors including his depression and anxiety.  [The Veteran is now separately service-connected for a psychiatric disability].

The Veteran's attorney has asserted, including in a February 2014 statement, that the rating reduction was improper because VA has not established that there has been material improvement in the Veteran's condition.  The Veteran's attorney directed attention to the fact that the has not returned to the workforce.

The analysis now proceeds to whether the rating reduction was supported by the factual record.  Here, the Veteran's Ewing's sarcoma has been rated under Code 5329 which provides for a 100 percent rating for 6 months beyond the cessation of any surgery, radiation treatment, antineoplastic chemotherapy or other therapeutic procedures.  Thereafter, if there has been no local recurrence or metastasis, this Code directs that the disability should be rated on residual impairment of function.  In a February 2001 RO rating decision, the Veteran's residual impairment of Ewing's sarcoma was rated as analogous to a blood disorder under Code 7705, with the rating action including an express provision that the rating was non-permanent and the disability was expected to likely improve.

However, the RO did not conduct a follow-up examination of the disability until May 2011.  Based on the May 2011 VA examination, a reduction was undertaken.  As the Veteran's sarcoma was shown to be in remission, the RO rated the Veteran 0 percent by analogy under Code 7705 for a blood disorder, which provides for a 0 percent rating for a stable platelet count of 100,000 or more, without bleeding.  A 30 percent rating is warranted for a stable platelet count between 70,000 and 100,000, without bleeding; a 70 percent rating for a platelet count between 20,000 and 70,000, not requiring treatment, without bleeding; and a 100 percent rating for a platelet count of less than 20,000, with active bleeding, requiring treatment with medication and transfusions.

After review of the evidence, the Board concludes that the totality of the evidence demonstrates that the reduction in this case was proper.  In this regard, on May 2011 VA examination, the examiner found that the Veteran's Ewing's sarcoma was in remission and that his last oncology visit was in August 2003.  The examiner also noted diagnostic testing completed in August 2009 which showed a platelet count of 152,000.  Under Code 7705, a platelet count greater than 100,000 warrants no more than a 0 percent rating.  That the improvement found was sustained is supported by a second VA examination report.  On November 2011 VA examination, a Board-certified oncologist-hematologist found that the Veteran underwent a total resection of a Ewing's sarcoma in January 2000 followed by 25 radiation treatments and 8 cycles of combination chemotherapy.  The examiner stated that the tumor was totally removed and that the Veteran had not had a relapse.  The examiner noted that relapses in Ewing's sarcoma patients generally occur within 5 years; however, in this case, the Veteran was over 12 years in remission and thus the examiner opined that the Veteran can be considered "cured" due to the medical improbability of recurrence.  Further, the examiner indicated that blood work conducted in July 2011 showed a platelet count of 273,000, which is well within the criteria contemplated by a 0 percent rating under Code 7705.

Significantly, the Veteran himself testified (at the September 2011 DRO hearing) that he had no remaining residuals from his radiation and chemotherapy treatment and that he had received no treatment for his Ewing's sarcoma since 2003.

Regarding the Veteran's attorney's assertions that the Veteran has not shown material improvement in that he remained unable to work, no evidence supports finding that the Veteran was unable to work due to any impairment associated with his past Ewing's sarcoma (as the competent medical evidence confirms that no such impairment existed at the time of the reduction); the Veteran did not specifically testify that he was somehow unable to work due to residuals of Ewing's sarcoma; his reference to having low energy levels was not linked to any allegation of being unable to work, and his answer to his representative's question concerning his not being employed did not attribute his unemployment to any Ewing's sarcoma residuals.  The Board notes that two separate VA examiners found that the Veteran is in complete remission from his Ewing's sarcoma and that such does not impact his ability to work.  The Board considers these findings particularly notable as they were made after a review of the record and based on two separate examinations of the Veteran.  The Veteran does not cite to any medical evidence/treatises that would support finding that his residuals of Ewing's sarcoma prohibit him from working.  The record clearly demonstrates that the Veteran's disease was in remission and that he had been asymptomatic for years.  In fact, the November 2011 examiner opined that the Veteran could be considered "cured."

For these reasons, the Board finds that the evidence indicated that the Veteran's impairment from Ewing's sarcoma and its residuals had sustainedly resolved prior to the October 2011 rating reduction, with actual improvement further confirmed by post-reduction evidence.  The evidence shows that the Veteran's completed recovery featured improvement in the ability to function under ordinary conditions of life and work.  The evidence clearly shows that the Veteran maintained his improvement/recovery while living in ordinary conditions and activity levels.  It is clear from the evidence that the improvement was not merely the product of prolonged rest nor was it the product of following a regimen which precludes work; the Veteran engaged in significantly active leisure activities and was encouraged by medical providers to engage in physical exercise.  The Veteran was neither prescribed nor acting upon any regimen of limitation that would preclude work.  (The Board notes that the Veteran's temporary recovery period in 2010 following injuries sustained during a recreational accident while riding 4-wheelers was subsequent and unrelated to his recovery from Ewing's sarcoma and its residuals.  The Board also notes that the Veteran's recent November 2016 diagnosis and subsequent surgical treatment for colon cancer has not been suggested by any evidence or contention to relate to the Veteran's past Ewing's sarcoma.)

Concerns Raised in the November 2016 Joint Motion

The November 2016 Joint Motion remanded this matter to the Board, citing a need "for the Board to render an adequate statement of reasons or bases addressing whether the improvement in Appellant's service-connected Ewing's sarcoma, which the Board found in the instant decision, reflected an improvement in his ability to function under the ordinary conditions of life and work."  The Joint Motion states: "Nowhere in the instant decision, however, did the Board ever discuss whether there had been an actual improvement in Appellant's Ewing's sarcoma 'under the ordinary conditions of life and work,' as mandated by the Court," citing Brown v. Brown, 5 Vet. App. 413, 421 (1993) (holding that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work").  The Joint Motion explained that while the Board cited the May 2011 and November 2011 VA examination report "findings that Appellant's Ewing's sarcoma no longer impacted upon his ability to work," the Court found that the Board's prior decision:

did not address whether the totality of the evidence of record - to include his September 2011 testimony before a DRO that he had not only previously been unable to work due to his Ewing's sarcoma, but that he still was not working at that time - memorialized an improvement in his ability to function under the ordinary conditions of life and work.

The Board recognizes that there are cases featuring improvement of a disability by some measure that does not clearly correspond to an actual improvement in one's ability to function under the ordinary conditions of life and work.  The Board has carefully considered whether this appeal features such a case, but concludes that the evidence shows this is not such a case.  The Board emphasizes that the competent medical evidence in this case clearly and unequivocally establishes, uncontradicted by any other competent medical evidence of record, that the Veteran's Ewing's sarcoma had not only improved, but had indeed entirely resolved without any remaining residual impairment attributable to the past disease or its treatment.  Furthermore, the Veteran's improvement has never been suggested by any medical evidence to be merely the effect of bedrest or medical treatment, as indeed the Veteran had not received any medical treatment or maintenance attention associated with the Ewing's sarcoma or residuals for years prior to the October 2011 rating reduction determination.

The Board notes that the Veteran's VA treatment records (documented in Virtual VA) show that the Veteran was regularly encouraged by medical providers (in various general health consultations) to engage in physical exercise, and was repeatedly noted to have a good exercise tolerance (including in an October 2010 report).  The Veteran was repeatedly noted to have sufficient energy for normal "desired/required ADL [activities of daily living]," including in an August 2011 report.  The August 2011 report shows that the Veteran described his regular leisure activities featured: "Ride 4-wheeler, visit friends, play poker and drink beer."  The Board notes that the Veteran suffered a significant "Four wheeler accident" in July 2010 in which he suffered injuries including fractured clavicle, ribs, and pneumothorax, requiring a splenectomy and a recovery period.  There is no suggestion in the evidence, nor in any of the Veteran's contentions, that this event was related to his service-connected Ewing's sarcoma or its residuals.  (An indirect reference to this accident during the September 2011 hearing, through a mention of the shoulder injury and surgery, led the Veteran to specifically deny that the event had any relationship to his Ewing's sarcoma or its residuals.)  The Board also again notes that the Veteran's recent November 2016 diagnosis of colon cancer with subsequent treatment and recovery period has not been suggested by any evidence or contention to relate to the Veteran's past Ewing's sarcoma.

The Board finds that the improvement in the Veteran's disability associated with Ewing's sarcoma and residual thrombocytopenia was attained under the ordinary conditions of life; there is simply no indication of record that the Veteran's symptoms were merely brought under control by prolonged rest, or generally, by following a regimen which precludes work.  The evidence clearly establishes that the Veteran was not operating under a regimen of medically limited activity or incapacity, and the Veteran has not specifically testified that he has been so limited due to his Ewing's sarcoma at any time within years prior to the rating reduction.

Given the medically established absence of any disease or disabling symptomatic residual of the Veteran's Ewing's sarcoma at the time of the October 2011 rating reduction decision, it logically follows that the Veteran's ability to function under the ordinary conditions of life and work is not impaired by the medically resolved Ewing's sarcoma or any residuals thereof (as disabling residuals are medically shown to not exist, including under the ordinary conditions of daily life).

The 100 percent rating for the Veteran's Ewing's sarcoma had been awarded on the basis of the impairment associated with the disease and its treatment in 2000 and 2001; the most recent (February 2001) RO rating decision authorizing the 100 percent rating explained that it was "continued under diagnostic code 7705 as the residual form of thrombocytopenia with a platelet count being low at 129 renders the veteran totally disabled," citing that the Veteran had "a right central venous port which is flushed every four weeks and he sees an oncologist every three weeks," with associated complaints of having "very little energy."  Comparing the impact of the disability at the time of the award of the rating to the time of the reduction, considering the impact of the pertinent history of the Veteran's Ewing's sarcoma and its residuals, the Board concludes that the Veteran's ability to function under the ordinary conditions of life and work did actually improve.  This is clear because there was established impairment of the ability to function when the 100 percent rating was awarded, and there was no impairment due to the pertinent Ewing's sarcoma (which had medically resolved) or residuals (including thrombocytopenia, which had medically resolved) at the time of the October 2011 rating reduction decision.  No active pathology of disabling symptomatic residuals medically existed at the time of the reduction, nor are any medically indicated to have existed thereafter.

The November 2016 Joint Motion directs particular attention to the Veteran's "September 2011 testimony before a DRO that he had not only previously been unable to work due to his Ewing's sarcoma, but that he still was not working at that time."  The Board has considered the evidence carefully, including this testimony, and notes that the Veteran's employment status reflects a number of factors and is not demonstrative that impairment from Ewing's sarcoma remains unimproved from the levels associated with past active disease and active treatment featuring radiation therapy and chemotherapy.  The Veteran's own September 2011 hearing testimony indicated that he was on "Social Security Disability" benefits due specifically to "carpal tunnel" disability, although the Board notes that the October 2004/November 2004 Social Security Administration (SSA) determination of record (added to the record in March 2013) actually indicates that the Veteran was found disabled due to "stomach cancer" and "unspecified back disorder."  SSA disability determinations are not binding upon VA, but the Board has considered the October/November 2004 SSA determination (and the information presented in the documentation associated with the SSA determination) that the Veteran was disabled due to a combination of cancer and back disability.  The Board finds that the information from the 2004 SSA determination pertains to the level of impairment associated with sarcoma and back disability present prior to that 2004 determination; it does not meaningfully contradict the contemporaneous evidence of record showing that the Veteran had a sustained full recovery from Ewing's sarcoma with no disabling residuals by the time of the VA rating reduction determination 7 years later in October 2011.

During the September 2011 hearing, the Veteran specifically denied having any residual symptoms from the radiation or chemotherapy ("[D]o you have any residuals from the radiation or chemotherapy?"  "No."), and he denied having or needing any current medical treatment related to the Ewing's sarcoma.  This is consistent with the evidence of record at the time of the October 2011 rating reduction determination, which featured the May 2011 VA examination report documenting that "[t]he veteran denies any problem" and that the Veteran's past hematologic and/or lymphatic conditions (which no longer medically existed) did not impact his ability to work at that time.

The Veteran's September 2011 hearing testimony (and the presentation by his representative) explains that at the time of the award of the 100 percent rating for Ewing's sarcoma, he "was unable to work 'cause he ha[d] low ... little energy.  At that time, he had a central ve[]nous port, which they flushed every four weeks and his platelet count was low."  This is consistent with the information of record in the January 2001 VA examination report from the time of the award of the 100 percent rating, which presents this information in the stated context of the fact that the Veteran was at the time only "[o]ne and one-half years" removed from the diagnosis of Ewing's sarcoma with "surgical excision and then chemotherapy and radiation therapy" all completed within the immediately prior 18 months.  The more detailed/thorough May 2011 VA examination report (more than 6 pages of pertinent information compared to the single page of the January 2001 VA examination report), confirms that 10 years later the Veteran had no symptoms or impairment attributable to any residual of the Ewing's sarcoma or its treatment (with specific attention to the past lymphatic/hematologic deficits upon which his 100 percent rating had been based).  No competent evidence of record at the time of the October 2011 rating reduction determination indicated that the Veteran suffered from any residual symptomatology attributable to his past Ewing's sarcoma (or its past treatment), to include any impaired energy level or lymphatic/hematologic deficits.

The Veteran's VA medical treatment reports (including as documented in Virtual VA) of record at the time of the October 2011 rating reduction determination show that the Veteran's energy levels were repeatedly discussed with medical providers.  In February 2009, two-and-a-half-years prior to the rating reduction decision, the Veteran indicated that he did not have sufficient energy to perform his activities of daily living.  Significantly, however, the Veteran subsequently repeatedly and consistently indicated that he had recovered such that he did have "sufficient energy to perform [his] activities of daily living" (by responding "YES" on repeated inquiries on this matter up to the time of the rating reduction).  The Veteran expressed that he had sufficient activity to perform his activities of daily living in August 2009, October 2009, December 2009, January 2010, February 2010, August 2010, September 2010, July 2011, and August 2011.

In October 2011, the Veteran complained of low energy in connection with his mental health treatment.  The November 2011 VA examination report makes clear that the complaint of low energy was not a manifestation of Ewing's sarcoma or its residuals, and it was not an indication that the improvement of the Ewing's sarcoma symptomatology was unsustained: "Any current fatigue is not due to his Ewing's sarcoma or to the treatments he underwent.  It is more likely than not due to other factors, notably his depression and anxiety for which he is currently receiving therapy at the Huntington VAMC."

In summary, with attention to the concerns raised in the Joint Motion, the Board finds that the evidence (both at the time of the October 2011 rating reduction determination and afterwards) clearly shows an improvement in the Veteran's ability to function under the ordinary conditions of life and work with regard to the past impairment associated with his resolved Ewing's sarcoma and its resolved residuals.

Arguments Presented by the Veteran's Attorney in the December 2016 Brief

The Veteran's attorney submitted a brief in December 2016 that presents additional argument in this matter.  The Veteran's attorney directs attention to the fact that the SSA "found him unemployable due to his sarcoma.  That has not changed."  The Board again notes that the October 2004/November 2004 Social Security Administration (SSA) determination of record (added to the record in March 2013) indicates that the Veteran was found disabled due to "stomach cancer" and "unspecified back disorder."  SSA disability determinations are not binding upon VA, but the Board has considered the October/November 2004 SSA determination (and the information presented in the documentation associated with the SSA determination) that the Veteran was disabled due to a combination of cancer and back disability.  The Board finds that the information from the 2004 SSA determination pertains to the level of impairment associated with sarcoma and back disability present prior to that 2004 determination; it does not meaningfully contradict the contemporaneous evidence of record showing that the Veteran had a sustained full recovery from Ewing's sarcoma with no disabling residuals by the time of the VA rating reduction determination 7 years later in October 2011.

Next, the Veteran's attorney argues in the December 2016 brief that "38 C.F.R. § 3.344 also provides that in general, a rating reduction will not take place based upon a single examination, unless all the evidence of record clearly warrants a finding of sustained improvement."  The argument suggests that the rating reduction at issue was improper because it was based upon only the May 2011 VA examination report, as the November 2011 VA examination report was prepared after the October 2011 reduction decision.  It appears that the Veteran's attorney is referencing the following language from 38 C.F.R. § 3.344(a):

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

This provision's applicability is defined in pertinent part by 38 C.F.R. § 3.344(c), which provides:

Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

It is noteworthy that the award of a 100 percent rating for the Veteran's Ewing's sarcoma has been, since its origination, clearly declared by the awarding RO determination as contemplating "a likelihood of improvement," such that "the assigned evaluation is not considered permanent and is subject to a future review examination."  This finding and the accordant non-permanent status of the rating was clearly presented in the May 2000 and June 2000 RO rating decisions confirming the rating under Code 5329 (a Code whose own provisions expressly contemplate non-permanence with planned forthcoming rating revision on the basis of follow-up examination to track improvement and to assign ratings based upon residual impairment.)  Then, the February 2001 RO rating decision assigned a 100 percent rating with reference to Code 7705, based upon residual impairment with reference to the provisions of Code 5329.  This February 2001 rating decision explains that the 100 percent rating "is continued under diagnostic code 7705 as the residual impairment in the form of thrombocytopenia with a platelet count being low at 129 renders the veteran totally disabled.  Since there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination" (emphasis added).  This finding (that the disability was likely to improve) and the status of the rating (non-permanent) was clearly stated in the rating determination issued to the Veteran; it was not appealed and no new and material evidence to revise the determination was submitted within a year following the determination.  As such, the Board notes that the February 2001 rating decision became final with regard to this characterization of the rating.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The Board observes that 38 C.F.R. § 3.344(c) specifically provides that the provisions of 38 C.F.R. § 3.344(a) "do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  The Board wonders, without deciding, whether the 100 percent rating's expressly non-permanent status from its outset may affect whether the rating may be deemed "stabilized," even after being unattended by the RO for more than five years.  In any event, the Board shall resolve this matter with the assumption, for the purposes of this decision only, that the expressly non-permanent rating should be considered stabilized after the RO failed to follow-up for five years.  The Board shall further assume, for the purposes of this analysis only, that the Veteran's Ewing's sarcoma was a disease "subject to temporary or episodic improvement" as contemplated by 38 C.F.R. § 3.344(a).  (That is, for the purposes of this decision only, the Board assumes that 38 C.F.R. § 3.344(a) does apply to the rating reduction in this matter; this assumption is not prejudicial to the Veteran, as it raises the burden that must be met to show that a reduction of the rating was proper.)

Under these circumstances, then, 38 C.F.R. § 3.344(a) dictates that the rating at issue "will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  (Emphasis added.)  In this case, the Board finds that all the pertinent evidence does clearly warrant the conclusion that sustained improvement had been demonstrated at the time of the October 2011 decision on the rating reduction.  Furthermore, the Board notes that the Dofflemyer holding cited by the Veteran's attorney also includes language indicating that even if a second examination were required, the Board may nevertheless confirm the propriety of a rating reduction by directing the conduct of such an examination even after the reduction: "Consequently, as 'all of the evidence' did not support the reduction in the veteran's total disability, the rating could not be reduced solely based on the one examination.  The Board, therefore, was required by 38 C.F.R. § 3.343(a) to conduct a further examination."  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992).  It logically follows that the Court would not require the Board to request another examination after the RO's rating reduction decision unless evidence created after the RO's reduction determination is to be considered in satisfying the examination requirements and to evaluate the propriety of the reduction.

In this case, a second VA examination addressing the matter has already been completed, and that November 2011 VA examination report unequivocally confirms that the Veteran had a sustained improvement featuring remission of the disease with no residuals, symptomatology, or impairment.  There is accordingly no need for the Board to direct a further examination, and the Board may confirm the propriety of the rating reduction with consideration of the two existing examination reports even if merely a preponderance of the evidence (rather than "all" of the evidence) supports the reduction.

The competent medical evidence shows that at the time of the October 2011 rating reduction there was no active pathology of Ewing's sarcoma, no symptomatology or impairment from the past Ewing's sarcoma, nor were there any pertinent residuals; there is no contrary medical evidence pertinent to the time of the rating reduction.  Evidence from years prior to the reduction suggestive of impairment due to residuals of Ewing's sarcoma (and its medical treatment) does not weigh against a finding that sustained improvement had been demonstrated by the time of the reduction; indeed, the earlier evidence of impairment years prior is a necessary component of a showing that the disability showed improvement at the later date of rating reduction.  The Veteran's VA treatment records show that the Veteran's energy level had a sustained improvement, as reported by the Veteran's own statements to medical providers indicating that had recovered an energy level sufficient to complete his activities of daily living for over two-and-a-half years from February 2009 (when he last responded "no" to the regular inquiry about the sufficiency of his energy level) to the October 2011 reduction determination.  In any event, any problems with the Veteran's energy level were not medically attributed to his past Ewing's sarcoma or any residuals, with the May 2011 VA examination report (consistent with the November 2011 VA examination report) confirming that the Veteran had no symptoms or impairment whatsoever associated with that past pathology or residuals (with attention to the past lymphatic/hematologic deficits upon which the 100 percent rating had been based).

Even the Veteran's September 2011 DRO hearing testimony referencing low energy levels did not attribute (or identify competent evidence to attribute) any recent symptomatology to his past Ewing's sarcoma or residuals.  The Veteran's representative merely raised a concern that the energy levels should be investigated (which was ultimately done, leading to a November 2011 VA examination finding that the Veteran had no existing deficits, including specifically with regard to energy, attributable to the Ewing's sarcoma or residuals, and a December 2012 denial of service connection for low energy levels).

Additionally, with attention to the fact that the Veteran's 100 percent rating had been continued by analogy under Code 7705 for a blood disorder, the Board notes that the rating contemplated the details of the Veteran's condition at the time of the February 2001 rating decision that assigned the 100 percent rating on the basis of evidence showing "platelet count being low at 129," with a 100 percent rating under Code 7705 requiring a platelet count of less than 20,000.  All of the competent medical evidence pertinent to the Veteran's platelet count leading to the time of the rating reduction indicates that it had improved to a noncompensable level with no need for further treatment or medical evaluation / attention.  Diagnostic testing completed in August 2009 showed a platelet count of 152,000, and blood work conducted in July 2011 showed a platelet count of 273,000 (discussed in the November 2011 VA examination report in addition to multiple other VA medical reports available in Virtual VA).  Under Code 7705, a platelet count greater than 100,000 warrants no more than a 0 percent rating.  The Veteran was receiving no medical attention or treatment concerning any concerns with his platelet count for many years prior to the rating reduction, nor is there any suggestion that he has undergone any significant deterioration of his platelet levels since.  There is no contrary competent indication of record on this point.  At the time of the rating reduction, there was no evidence suggesting in any manner that the Veteran's noncompensable normal platelet count was susceptible to deteriorating under the ordinary conditions of life and work, and there remains no such evidence suggesting such a concern.

The Board notes that in the December 2016 brief, the Veteran's attorney has directed the Board's attention to consideration of the Veteran's employment status as it pertains to the analysis of this appeal.  The Board has considered the Veteran's employment status in this analysis, but of the factors contributing to the Veteran not having returned to employment, definitively none may be attributed to symptoms of Ewing's sarcoma and its residuals because the medical evidence shows that no such pathology, residuals, or associated symptoms / impairment medically existed around the time of the reduction (or since).  The evidence clearly shows that the Veteran maintained his improvement/recovery while living in ordinary conditions and activity levels.  It is clear from the evidence that the improvement was not merely the product of prolonged rest nor was it the product of following a regimen which precludes work; the Veteran engaged in significantly active leisure activities and was encouraged by medical providers to engage in physical exercise.  The Veteran was neither prescribed nor acting upon any regimen of limitation that would preclude work.  (The Board again notes that the Veteran's temporary recovery period in 2010 following injuries sustained during a recreational accident while riding 4-wheelers was subsequent and unrelated to his recovery from Ewing's sarcoma and its residuals.  The Board also again notes that the Veteran's recent November 2016 diagnosis of colon cancer with subsequent treatment and recovery period has not been suggested by any evidence or contention to relate to the Veteran's past Ewing's sarcoma.)

With regard to whether the improvement shown at the time of the reduction was to be actually sustained, the Board notes that no evidence (including post-reduction evidence) indicates that it has not been sustained.  Indeed, in considering whether the improvement was sustained, the Board notes that the November 2011 VA examination report makes clear that the evidence of record medically demonstrates that the Veteran's Ewing sarcoma was medically considered "cured" with no associated impairments or residuals and with a high degree of medical confidence that it has permanently resolved.

Considering the above, the Board finds that the reduction in the rating for the Veteran's Ewing's sarcoma was factually warranted and in accordance with governing law, and restoration of the 100 percent rating is not warranted.


ORDER

The appeal seeking to establish that the reduction of the rating for Ewing's sarcoma from 100 to 0 percent, effective January 1, 2012, was improper is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


